*1041Crapser, Heffernan and Sehenek, JJ., concur; Bliss, J., dissents in memorandum, in which Hill, P. J., concurs. Bliss, J. (dissenting). Ninety-five per cent of this company’s business is contract work. The remaining five per cent might possibly be classified as that of a common carrier. Under these circumstances this remaining five per cent is merely incidental to the great bulk of petitioner’s business which is that of a contract carrier. It surely does not make a common carrier out of a company which is not one. This company reserved the right at all times to fix its own prices by contract and to decide what business to accept and what to reject.